     Case 2:19-cv-07934-DMG-SS Document 23 Filed 06/17/20 Page 1 of 2 Page ID #:305


1
2
                                                          DENIED
3                                                 BY ORDER OF THE COURT
4                                                        AS MOOT
5                                                  DOLLY M. GEE
6
                                           UNITED STATES DISTRICT JUDGE
                                                DATED: June 17, 2020
7
8                            THE UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11
12       ARYA TOUFANIAN, an individual,            Case No.: CV 19-7934-DMG (SSx)

13             Plaintiff,                          [PROPOSED] ORDER GRANTING
14                                                 STIPULATION RE:
15             v.                                  CONTINUANCE OF HEARING ON
                                                   DEFENDANTS’ MOTION TO
16                                                 STRIKE [21]
         KYLE OREFFICE, an individual,
17       GIVE BACK MEDIA, LLC, a Georgia
         limited liability company; and DOES 1-
18
         10,
19
               Defendants.
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-07934-DMG-SS Document 23 Filed 06/17/20 Page 2 of 2 Page ID #:306


1            The Court has read and considered the stipulation and request of Plaintiff
2      Arya Toufanian and Defendants Kyle Oreffice and Give Back Media, LLC to continue
3      the hearing on Defendants’ pending Motion to Strike Plaintiff’s Complaint under
4      California Code of Civil Procedure section 425.16 [Dkt. 18]. It appears to the
5      satisfaction of the Court that the parties have stated proper grounds for continuing the
6      hearing of the Motion.
7            THEREFORE, AND FOR GOOD CAUSE SHOWN, IT IS HEREBY
8      ORDERED that the Stipulation and request is GRANTED, as follows:
9            The hearing of Defendant’s Motion to Strike the Complaint is continued to
10                                 at 9:30 a.m. in Courtroom 8C. The parties’ remaining
11     briefing schedule on the Motion is rescheduled based on the new hearing date and as
12     governed by the Federal Rules of Civil Procedure, Local Rules for the Central District
13     of California, and the Judge’s procedures and requirements.
14
15     DATED:
16                                                   DOLLY M. GEE
                                                     UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
